Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Status of the Claims
Receipt of Applicants’ Response, filed 18 January 2021, is acknowledged.  Claim 16 is amended therein.  Claim 32 is cancelled, and new claim 34 is added.  Claims 1-10, 13, and 15 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 16, 17, 20, 21, 23 – 26, 29, 30, 33, and 34 are available for active consideration.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of claim 16 and the addition of new claim 34, thus constituting a new basis of rejection.
Claims 16, 17, 20, 23 – 25, 29, 30, 33, and 34 are rejected pursuant to 35 U.S.C. 103 as being unpatentable over US 2012/0282324 A1 to Xing, J., et al., claiming priority to 4 June 2009, identified on the Information Disclosure Statement filed 12 February 2020 (USPATAPP) (“Xing ‘324”), in view of Arulmoli, J., et al., Acta Biomaterialia 43:  122 – 138 (2016) (“Arulmoli (2016)”).
The Invention As Claimed 
	Applicants claim a method of treating a spinal cord injury (SCI), the method comprising the steps of administering to a subject in need thereof a hydrogel patch by applying the hydrogel patch onto an injured tissue site to conform the shape of the hydrogel patch to the shape of the injured tissue site, the hydrogel patch comprising fibrin and/or fibrinogen, laminin at a concentration in the range of 2 µg/mL to 80 µg/mL, and hyaluronic acid, or a salt thereof, at a concentration in the range of 10 g/mL to 5 mg/mL acid, wherein the patch does not include cells, wherein the patch further comprises a cell growth factor, wherein the cell growth factor comprises a neuronal cell growth factor, a vascular endothelial cell growth factor, a fibroblast growth factor, a bone morphogenetic protein, an epidermal growth factor, a hepatocyte growth factor, a transforming growth factor, or a combination thereof, wherein the neuronal growth factor comprises brain-derived neurotrophic factor (BDNF), a glial cell- derived neurotrophic factor (GDNF), ciliary neurotrophic factor (CNTF), basic fibroblast growth factor (bFGF), cyclic adenosine monophosphate (cAMP), a neurotrophin (NT), neurotropin-3 (NT3), neurotropin-4 (NT4), triiodo-L-thyronine (T3), sonic hedgehog (SHH), or platelet-derived growth factor (PDGF), wherein the hydrogel patch does not include a cell growth factor, wherein the hydrogel patch has a porous surface, wherein the concentration of fibrin or fibrinogen is in a range of 0.5 to 20 mg/mL, wherein the patch further comprises thrombin, wherein the spinal cord injury is a chronic spinal cord injury, and wherein the hydrogel patch undergoes a reversible phase transition into a solid state, a semi-solid state, or a liquid state, in accordance with temperature.
The Teachings of the Cited Art 
	Xing ‘324 discloses methods of treating a spinal cord injury by topically administering or delivering a hydrogel to the injury site (see Abstract), wherein the methods promote revascularization and/or re-enervation of central nervous system (CNS) lesions and for treating spinal cord injury (see ¶[0008]), wherein the methods utilize an in situ crosslinkable hydrogel that acts as a substrate to promote angiogenesis and neural regeneration, and is able to undergo in situ gelation in CNS tissue, allowing it to conform to the irregular dimensions of the CNS lesion,  (see ¶[0068]), wherein the hydrogels comprise a hydrophilic component and an adhesive component, the hydrophilic component comprising hyaluronic acid and the adhesive component comprising laminin (see ¶[0070], wherein the hyaluronic acid is present in a range of about 2 to about 25% wgt of the hydrogel, and the weight ratio of hyaluronic acid to laminin is from about 500:1 to about 1:500 (id.), or from about 15:1 to about 1:15 (see ¶[0071]), wherein the hydrogel invention promotes angiogenesis in a CNS lesion without using angiogenic growth factors, or with angiogenic growth factors, such as, for example,  VEGF and PDGF (see ¶[0073]), wherein the hydrogel comprises at least one synthetic molecule and one ECM, and the synthetic molecules may be chemically modified, such as by the addition of one or more thiol groups (see ¶[0088]), wherein topical administration of  the hydrogel to a spinal cord injury site can have a therapeutic effect (see ¶[0109]), wherein the spinal cord injury is a chronic spinal cord injury (see ¶[0113]), wherein the hydrogels are used in a method of recruiting stem cells to a spinal cord injury site, the method comprising topically delivering to the site at least one neural stem cell recruiting factor, such as stromal cell-derived factor 1α (SDF-1α), hepatocyte growth factor (HGF), human recombinant annexin A2, stem cell factor-1, MCP-1, SCYA2, CCL2, MCAF, VEGF, EGF, transmembrane protein 18, tenascin-C, IGF-1, FGF-2, PDGF, and any combination thereof (see ¶[0119]), and wherein hydrogels comprising thiol-functionalized hyaluronic acid are optimized with respect to cell adhesion properties and mechanical properties in order to best support growth properties of oligodendrocytes precursor cells (OPC’s) in culture (see ¶[0190]; see also ¶[0192]).  The reference does not disclose hydrogel compositions that comprise fibrin and/or fibrinogen at 0.5 – 20 mg/mL, in addition to HA and laminin, wherein the laminin is present at a loading of about 2 – 80 µg/mL, the HA is present at 10 µg/mL to 20 mg/mL, or hydrogels further comprising thrombin, or hydrogels that undergo reversible phase transition as a function of temperature.  The teachings of Arulmoli (2016) remedy those deficiencies.
	Arulmoli (2016) discloses that combination scaffolds of salmon fibrin with interpenetrating networks (IPNs) of hyaluronic acid (HA), with and without laminin, polymerize more effectively than fibrin alone, wherein the scaffolds display appropriate physical properties for the central nervous system CNS, support human neural stem/progenitor cell (hNSPC) proliferation and differentiation, and attenuate rapid cell-mediated scaffold degradation (see p. 122, last para.), wherein salmon fibrin is known to match the mechanical characteristics of CNS tissue and, when used to treat rats with dorsal hemisection spinal cord injuries, promotes greater locomotor functional recovery, density of serotonergic fibers caudal to the lesion site, and recovery of bladder function than mammalian fibrin (see p. 123, 1st col., lasts para. – 2nd col., 1st para.), wherein HA in the scaffolds leads to upregulation of the SDF-1α receptor, CXCR4, on hNSPC’s, while enhanced migration is dependent on both HA and laminin in the scaffolds (id.), wherein the biomaterial composition of the scaffold affects its vascularization in vivo (see p. 123, 2nd col., 4th para.), wherein fibrin and HA have been tested individually as scaffolds, but they each have limitations that may be overcome by incorporating them into a combination scaffold (see p. 124, 1st col., 1st para.), wherein fibrin gels were formulated by cleaving 5 mg/mL salmon fibrinogen with 2 U/mL salmon thrombin in Minimal Essential Media (MEM), wherein, for combination hydrogels, 1 mg/mL thiolated hyaluronic acid (HA), with or without 100 µg/mL laminin, was included in the hydrogel mixture prior to addition of thrombin (see p. 124, 2nd col., 2nd para.), wherein, because fibrin-only scaffolds degrade in vivo after one week, combination scaffolds were created, the scaffolds comprising salmon fibrin and an interpenetrating network of hyaluronic acid, and incorporated laminin in combination scaffolds due to its prominent role as an ECM in the NSPC niche (see p. 126, 2nd col., 4th para.), wherein salmon fibrin is known to be an effective biomaterial for effecting functional recovery in a dorsal hemisection spinal cord injury model (see p. 132, 1st col., last para. – 2nd col., 1st para.), wherein the combination scaffolds provide a localized source of therapeutic molecules, as fibrin-HA scaffolds loaded with SDF-1α promote homing of chondrogenic progenitor cells and subsequent functional repair of bovine cartilage (see p. 136, 1st col., 3rd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat spinal cord injuries by topically administering or delivering a hydrogel to the injury site, thereby promoting revascularization and/or re-enervation of central nervous system (CNS) lesions and treating spinal cord injury, wherein the methods utilize a hydrogel that acts as a substrate to promote angiogenesis and neural regeneration, wherein the hydrogels comprise a hydrophilic component and an adhesive component, the hydrophilic component comprising hyaluronic acid, and the adhesive component comprising laminin, wherein the hyaluronic acid is present in a range of about 2 to about 25% wgt of the hydrogel, and the weight ratio of hyaluronic acid to laminin is from about 500:1 to about 1:500, or from about 15:1 to about 1:15, wherein the hydrogel invention promotes angiogenesis in a CNS lesion without using angiogenic growth factors, or with angiogenic growth factors, such as, for example,  VEGF and PDGF, wherein topical administration of  the hydrogel to a spinal cord injury site can have a therapeutic effect, wherein the hydrogel is able to undergo in situ gelation in CNS tissue, allowing it to conform to the irregular dimensions of the CNS lesion, wherein the spinal cord injury is a chronic spinal cord injury, wherein the hydrogels are used in a method of recruiting stem cells to a spinal cord injury site, the method comprising topically delivering to the site at least one neural stem cell recruiting factor, such as stromal cell-derived factor 1α (SDF-1α), hepatocyte growth factor (HGF), human recombinant annexin A2, stem cell factor-1, MCP-1, SCYA2, CCL2, MCAF, VEGF, EGF, transmembrane protein 18, tenascin-C, IGF-1, FGF-2, PDGF, and any combination thereof, as disclosed by Xing ‘324, and wherein the hydrogels further comprise salmon fibrin, and thrombin, wherein gels are formulated by cleaving 5 mg/mL salmon fibrinogen with 2 U/mL salmon thrombin in Minimal Essential Media (MEM), and loaded with 100 µg/mL of laminin, as taught by Arulmoli (2014).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Arulmoli (2016) to the effect that salmon fibrin is known to match the mechanical characteristics of CNS tissue and, when used to treat rats with dorsal hemisection spinal cord injuries, promotes greater locomotor functional recovery, density of serotonergic fibers caudal to the lesion site, and recovery of bladder function than mammalian fibrin, and is known to be an effective biomaterial for effecting functional recovery in a dorsal hemisection spinal cord injury model, that fibrin and HA have been tested individually as scaffolds, but they each have limitations that are overcome by incorporating them into a combination scaffold.
With respect to the limitations recited in claim 16 directed to quantitative ranges for loadings of components, the Examiner notes that the cited references do not expressly disclose ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	Further with respect to the limitation recited in claim 16 (b), the limitation directed to a quantitative range for the loadings of laminin, the Examiner notes that the disclosed loading of laminin in the scaffold compositions of Arulmoli (2016) do not overlap with, or fall within, the claimed range.  However, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  Consequently, it is the Examiner’s position that the laminin loading of 100 µg/mL as disclosed in the reference is sufficiently close to the 80 µg/mL recited in the claim as to not materially affect the desired properties of the resulting composition and, thus, renders the claim obvious.
	With respect to claim 20, which claim recites a limitation directed to the hydrogel composition of the invention having a porous surface, the Examiner notes that the reference does not expressly characterize the compositions disclosed therein as having a porous surface.  However, the Examiner notes that Arulmoli (2016) teaches that the disclosed biomaterial composition affects its vascularization in vivo, which is critical for bringing nutrients to transplanted cells (see p. 123, 2nd col., 4th para.).  Thus, it is the Examiner’s position that the hydrogel compositions must be porous to enable passage of nutrients and/or other active molecules into or out of the compositions in vivo, thus meeting the limitation in question.
	With respect to claim 33, which claim recite limitations directed to physical/mechanical properties of the hydrogel compositions, such as the ability to undergo a phase transition in accordance with temperature (claim 33), the Examiner notes that the reference does not expressly disclose temperature-dependent behavior.  However, it is the Examiner’s position that, due to substantial similarity between the claimed invention and the disclosed compositions (same components, at the same loadings), the compositions of Arulmoli (2016) would necessarily display temperature-dependent behavior, consistent with the limitations at issue.
	With respect to new claim 34, which claim recites a limitation directed to a hydrogel patch that does not include a cell growth factor, the Examiner notes that Xing ‘324 teaches that the disclosed hydrogels promote angiogenesis in a CNS lesion both without using angiogenic growth factors (cf. claim 34), or with angiogenic growth factors (cf. claims 29, 30), such as, for example,  VEGF and PDGF (see ¶[0073]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16, 17, 20, 23 – 25, 29, 30, 33, and 34 would have been obvious within the meaning of 35 USC § 103.

Claims 21 and 26 are rejected pursuant to 35 U.S.C. 103 as being unpatentable over Xing ‘324 in view of Arulmoli (2016), as applied to claims 16, 17, 20, 23 – 25, 29, 30, 32, and 33 above, and further in view of Spotnitz, W. ISRN Surgery 2014: Article ID 203943 (4 March 2014) (“Spotnitz (2014)”).
The Invention As Claimed 
	The invention with respect to claim 16 is described above.  In addition, Applicants claim a method of treating a spinal cord injury with a hydrogel patch, wherein the hydrogel has the form of a powder, and wherein the patch is low-temperature preserved, or cryopreserved at a temperature in the range of 4° C to -210° C.
The Teachings of the Cited Art 
	The teachings of Xing ‘324 and Arulmoli (2016) are relied upon as set forth in the above rejection of claims 16, 17, 20, 23 – 25, 29, 30, 33, and 34.  The reference does not disclose hydrogel compositions in the form of a powder, or a patch composition that is low-temperature preserved, or cryopreserved at a temperature in the range of 4° C to -210° C.  The teachings of Spotnitz (2014) remedy those deficiencies.
	Spotnitz (2014) discloses that fibrin-based biomaterials are available in either lyophilized powder kits that require reconstitution, and in the form of frozen fibrin sealant in preloaded syringes that require thawing (see p. 6, 1st col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat spinal cord injuries with the hydrogel composition according to Xing ‘324 and Arulmoli (2016), wherein fibrin-based biomaterials are available in either lyophilized powder kits that require reconstitution, and in the form of frozen fibrin sealant in preloaded syringes that require thawing, according to the teachings of Spotnitz (2014) .  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Spotnitz (2014) to the effect that storage, reconstitution, as well as application, of fibrin-based compositions, available both as room temperature lyophilized powder kits that require reconstitution, and frozen fibrin compositions in preloaded syringes, offer advantages, particularly in the operative filed (see p. 6, 1st col., 1st para.).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 21 and 26 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered the arguments submitted in Applicants’ response filed 18 January 2022, but does not find them persuasive.  The Examiner would first note that a major portion of Applicants’ arguments rest on an improper criticism directed against the references taken individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	More specifically, Applicants argue that “the scaffold itself as described in D2 [Arulmoli (2014)] teaches away from the hydrogel patch of claimed methods which is a cell-free therapy having its own pharmacological activity resulting from the combination of the three molecules, namely fibrin or fibrinogen, laminin and hyaluronic acid.”  The Examiner respectfully disagrees.  Furthermore, the Examiner notes that Applicants’ argument in this regard misapprehends the logical basis of the rejections of record.  As set forth in the above rejection, Xing ‘324 specifically teaches that the disclosed hydrogel formulations (comprising hyaluronic acid and laminin) promote angiogenesis in a CNS lesion with or without using angiogenic growth factors (see ¶[0073]), and recruit stem cells to a spinal cord injury site (see ¶[0119]), rather than loading the hydrogels with exogenous cells.  The rejections of record cite to the reference, not for explicitly teaching that the disclosed scaffolds can exert a beneficial therapeutic effect, but for teaching that various additional components, such as fibrin, fibrinogen, and thrombin, can aid in the healing of CNS legions, thus providing motivation to the skilled practitioner to further enhance the functioning of the hydrogels of Xing ‘ 324 by the addition of these additional components.  
	In a similar fashion, Applicants argue that the disclosure of Arulmoli (2016) “is not relevant to the hydrogel patch defined in the claimed methods,” based on an allegedly different mode of operation.  Applicants argue that the teachings of the reference are not relevant, because the disclosed scaffolds are loaded with cells.  However, this argument also fails to account for the function of the secondary reference in the rejection of record.  In this regard, both Xing ‘ 324 and Arulmoli (2016), contrary to Applicants’ assertion, disclose compositions/scaffolds populated with cells.    The difference between the teachings of these two references is that the hydrogel formulations of Xing ‘324 recruit endogenous cells to the hydrogels at the site of implantation, rather than seed the hydrogels with exogenous cells, a difference that is immaterial to the question of patentability.  The controlling logic here is that both compositions rely on cells that are proven to be therapeutically effective in the treatment of CNS lesions.  Once recognizing that the hydrogel compositions of Xing ‘324 recruit cells to the compositions at the site of implantation, the teachings of Arulmoli (2016) become relevant to the method as claimed, wherein the additional components disclosed in the reference are clearly taught to be beneficial, along with the components in the hydrogels of Xing ‘324.  If Applicants are arguing that the references are not combinable, then that argument fails to take into consideration this fact that both references require the presence of cells.
	Applicants further argue that the methods of the invention as claimed “provide an unexpected and superior treatment for spinal cord injury,” as supported by the Kim Declaration.  With respect to the statements in the Declaration, and Applicants’ arguments, the data to which Applicants refer admittedly supports a finding that compositions according to the invention provide effective results.  However, that conclusion is not dispositive of the question as to whether those results are unexpected enough to overcome the prima facie obviousness rejection of record.  Applicants further argue that “[t]his result was unexpected in view of the references cited by the Office, which clearly teach that hydrogels are merely scaffolds to deliver biological active components.”  However, Applicants’ argument is based exclusively on a comparison with Arulmoli (2016) [cell-seeded scaffold], and ignores the teachings of Xing ‘324 [hydrogels that recruit endogenous cells], as addressed above, that hydrogels, without exogenous cells, were proven to be clinically effective in healing CNS lesions.  As set forth in MPEP § 716.02:   “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative . . . and anticholinergic effects between prior art and claimed antidepressants were not unexpected).”  
	Furthermore, “[a]n affidavit or declaration under 37 C.F.R. 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (emphasis added).”  See MPEP § 716.02(e).  In this regard, the Kim Declaration first cites to Applicants’ specification for results obtained in Experimental Example 3, which results are displayed graphically in FIGS. 11 – 14.  As mentioned above, these data show a beneficial effect from the application of hydrogel patches comprising fibrin, laminin, and hyaluronic acid.  However, the comparison made here is to the negative control, a buffer solution.  In other words, the comparison was to a site treated with only the buffer solution, and not a hydrogel containing any of the components of the inventive hydrogels.  That is hardly a comparison to the “closest prior art.”  It is the Examiner’s position that the hydrogels of Xing ‘324 comprising hyaluronic acid and laminin (see ¶[0070]), wherein the hyaluronic acid is present in a range of about 2 to about 25% wgt of the hydrogel, and the weight ratio of hyaluronic acid to laminin is from about 500:1 to about 1:500 (id.), or from about 15:1 to about 1:15 (see ¶[0071]) would constitute a proper comparison standard, as the closest prior art.
	The Kim Declaration, at ¶8, states that the results presented therein are “unexpected,” “because prior studies, such as those disclosed in US 2012/0282324 and Arulmoli et al. (Acta Biomater., Vol. 43:122-138, 2016), described hydrogels only as scaffolds for delivering cells (such as neural stem cells) or neurotrophic factors, which were found to be required for a therapeutic effect.”  However, a comparison to Arulmoli (2016) is inappropriate because, as addressed above, Xing ‘324 should be considered as the closest prior art, in that it discloses hydrogels comprising hyaluronic acid and laminin, and without growth factors.  
	Again, the additional data provided in the data establish effectiveness of the claimed invention, but that alone is not sufficient to overcome the rejection of record.  It is the Examiner’s position that the teachings of the cited references, which teachings, when combined, disclose hydrogel compositions reading on all of the limitations recited in the claims of record, and would provide ample evidence of clinical effectiveness that would render the additional data provided in the Declaration expected, rather than unexpected.
	Consequently, based on the discussion above, Applicants’ arguments are unpersuasive.  The claims, therefore, stand rejected as obvious pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619